Pryor, J.,
(concurring.) On the argument I was of the opinion that the proof failed to show the employment of plaintiff to sell the property, but a more careful examination of the evidence convinces me that it was sufficient to raise a question for the jury. Plaintiff told the defendant that he was seeking a purchaser; that he would send a party who would probably buy at defendant’s figure; and afterwards defendant asked plaintiff if he had a buyer for his property, to which plaintiff replied that he did not have one just then, but expected to have one. On no occasion is it apparent that defendant repudiated the services of the plaintiff, but rather that he accepted the offer of them. Counsel characterizes plaintiff as a volunteer, but an offer is always voluntary. True, defendant swears that he never employed plaintiff, but he may intend a construction of the circumstances which the law does not sanction. At all events, the evidence authorizes an inference of employment; *476and I cannot say that the jury erred in deducing it. Appellant insists, again, that the plaintiff was not the procuring cause of the sale. But if Hyman actually negotiated the sale, it is not denied that he was put in motion by plaintiff; and a sale effected by him through the instrumentality of Hyman was in legal effect a sale by him. Whether and how the commission should be divided between plaintiff and Hyman was of no concern to defendant. If there be error in the charge, I do not perceive that it was prejudicial to the appellant. The ease is close, and was plausibly presented by the ingenuity of appellant’s counsel; but, on the whole, I conclude that the verdict is in conformity with the law and the fact.